Title: To George Washington from William Claiborne, 15 June 1792
From: Claiborne, William
To: Washington, George



Sir,
Richmond June 15th 1792

My Son Ferdinand Leigh Claiborne has a great desire to become a Millita[r]y Man, and has been honord with a Letter from The Govr of Virga & Colo. Carrington in his favor, which Letters, with the Recommendation of my freind The Honr. Samuel Griffin I beg leave to refer your Excellencey to, for his Character—I think it Necessary for me to say that it is with my Consent & indeed wish, that he makes an Application for an Appointment—& Should he be so Luckey as to gain his wishes I trust he will make a Valuable Officer—I have the honor of being personally Acquainted with your Excelly. But least you May have forgotten me I beg leave to inform you that I am the Son of Nathl Claiborne who lived upon Pamunkey River in Kg William and if you can provide for my Son, I shall Esteem it a favor Done. Sir, Yr Mo. Obt very hblest

Wm Claiborne

